UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7522



GARY WOOD HEDGEPETH,

                                               Plaintiff - Appellant,

          versus

SCOTT W. OUTLAW; F.      TIMBERLAKE;   CITY    OF
AHOSKIE; DANNY POWERS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-96-629)


Submitted:   January 23, 1997             Decided:   February 5, 1997


Before RUSSELL, WILKINS, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Gary Wood Hedgepeth, Appellant Pro Se. Larry S. Overton, OVERTON
& CARTER, Ahoskie, North Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Gary Wood Hedgepeth, a North Carolina inmate, appeals the dis-

trict court's order denying relief on his 42 U.S.C. § 1983 (1994)

complaint under 28 U.S.C. § 1915(d) (1994), amended by Prison Liti-
gation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996). We

have reviewed the record and the district court's opinion and find

that this appeal is frivolous. Accordingly, we dismiss the appeal

on the reasoning of the district court. Hedgepeth v. Outlaw, No.

CA-96-629 (E.D.N.C. Sept. 13, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                         DISMISSED




                                2